IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30461
                         Summary Calendar



LEMUEL LOCKETT,

                                         Petitioner-Appellant,

versus

ED C. DAY, JR.,
Warden

                                         Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 99-CV-3030-D
                       - - - - - - - - - -
                          June 20, 2001

Before JOLLY, BARKSDALE, and DENNIS, Circuit Judges.

PER CURIAM:*

     Lemuel Lockett, Louisiana prisoner # 81144, appeals the

district court’s dismissal of his 28 U.S.C. § 2254 petition as

time barred by the Antiterrorism and Effective Death Penalty

Act’s (AEDPA) one-year limitations period.   Lockett’s conviction

became final in 1991.   The district court concluded that the

deadline for filing a timely petition was November 6, 1997.

Lockett filed his § 2254 petition on October 18, 1999.   The




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30461
                               -2-

district court granted a certificate of appealability (COA) on

the time-bar issue.

     On appeal, Lockett argues that (1) the application of the

limitations period violates the First Amendment’s Redress of

Grievances Clause and abridged his right to file a state petition

for habeas corpus relief pursuant to La. Code of Crim. Proc. art.

930.8; (2) his state habeas petition filed on July 11, 1998,

tolled the limitations period; (3) the time for filing a timely

§ 2254 petition should run from April 3, 1998, the date that this

court issued its decision in Humphrey v. Cain, 138 F.3d 552

(1998); and (4) the trial court gave an unconstitutional

reasonable-doubt jury instruction in light of Cage v. Louisiana,

498 U.S. 39 (1990), and Sullivan v. Louisiana, 508 U.S. 275

(1993).

     Lockett’s fourth issue does not address directly the

timeliness issue for which the district court granted a COA.    As

such, it is not before this court on appeal.    See United States

v. Kimler, 150 F.3d 429, 430 (5th Cir. 1998).

     Lockett has failed to demonstrate that the AEDPA’s

limitations period is unconstitutional in the context of the

First Amendment right to petition the government.    The district

court’s application of the limitations period did not hinder

Lockett’s ability to file a state habeas petition.   Nor did the

fact that Lockett filed a timely state petition under article

930.8 take precedence over the AEDPA’s limitations period.     See

In re Davis, 170 F.3d 475, 481 (5th Cir. 1999)(under Supremacy

Clause, Congress may override state law); Cantu-Tzin v. Johnson,
                            No. 00-30461
                                 -3-

162 F.3d 295, 298 (5th Cir. 1998)(noting the AEDPA limitations

period was enacted to “bring regularity and finality to federal

habeas proceedings); Davis v. Johnson, 158 F.3d 806, 811 (5th

Cir. 1998)(explaining that AEDPA “evinces a congressional intent

to impose a one-year statute of limitations for the filing of

federal habeas claims by state prisoners”).    Lockett filed his

second state application on July 11, 1998, well beyond the

deadline for filing a timely § 2254 petition; therefore, it did

not toll the limitations period.

     Lockett’s reliance on Humphrey is misplaced.    The AEDPA’s

limitations period commences from the date the Supreme Court

acknowledges the constitutional right that is being asserted.

See United States v. Lopez, 2001 WL 388092, *4 (5th Cir. April

16, 2001)(§ 2255 case).    Cage was decided in 1990 and Sullivan

was decided in 1993.    Even with the benefit of the AEDPA’s grace

period, Lockett failed to file his petition within the one-year

limitations period.    The district court properly dismissed

Lockett’s October 18, 1999, petition as time-barred.

Accordingly, the district court’s judgment is AFFIRMED.